GARRISON, Presiding Judge,
dissenting.
I respectfully dissent. Although the majority opinion does not discuss whether there was a dedication of the Buehler Park property, I believe that it was, in fact, dedicated to the public. I also believe that Plaintiffs have standing to maintain their suit.
The trial court found that the 1958 “Warranty Deed” did not dedicate the park property to public use because “it does not require the property to be used as a park ‘forever’ or words to that effect.” The trial court also found that prior to the quit claim deed from the Chamber of Commerce, the City held the property subject to a defeasible fee, and not in trust subject to a dedication to public use, because the language of the Warranty Deed “restricts [the City’s] use of the property to ‘park purposes only and none other’ with the implication that should [the City’s] use of the property as a park cease, the grantor would retain the right to reenter and claim its interest in the property.”
Plaintiffs contend that the trial court erred in reaching this conclusion. I agree. A party who seeks to prove a common law dedication must show that the owner of the property, by unequivocal action, intended to dedicate it to public use; that the property dedicated was accepted by the public; and that the dedicated property is used by the public. Whittom v. Alexander-Richardson Partnership, 851 S.W.2d 504, 507-08 (Mo. banc 1993); State ex rel. Missouri Coalition for the Environment v. Conservation Commission, 940 S.W.2d 527, 530 (Mo.App. W.D.1996). The City concedes that Plaintiffs have satisfied the latter two requirements of this test, in that the City has accepted the putative dedication by maintaining the park for nearly forty years, and that the public has used the park. As to the first element, however, the City argues that Plaintiffs have not proved that the Chamber of Commerce *347intended to dedicate the park property to public use.
The acts establishing a dedication must be unequivocal, and indicate expressly or by plain implication a purpose to create a right in the public to use the land. Whittom, 851 S.W.2d at 508. Even when the owner has no actual intention to dedicate the property, his conduct may nonetheless evince such an intention. Id. In this situation, the owner can be prevented from resuming rights over the property if the public has relied upon his manifestations. Id.
In the instant case, the “Warranty Deed” states that the park property “is conveyed to the City of Rolla, Missouri for Park purposes only and none other, and to be known as Buehler Park.” It continues, “TO HAVE AND TO HOLD the premises aforesaid ... FOREVER.” This language unambiguously transfers the park property to the City “forever.” The language of this deed is inconsistent with the trial court’s conclusion of a defeasible fee by “implication.” See Hand v. St. Louis, 158 Mo. 204, 59 S.W. 92 (1900).
The deed restricts the City’s use of the property to “park purposes,” going so far as to bestow a name on the park. Inferably, the park contemplated in the deed is one to be used by the public, as the City is a public entity. The intent of the Chamber of Commerce to dedicate the park property to public use is clear from the language of the deed. The absence of the words “dedicate” or “dedication” from the instrument, or its title, ‘Warranty Deed,” do not negate this intent. See Coffey v. State ex rel. County of Stone, 893 S.W.2d 843, 844-47 (Mo.App. S.D.1995). I believe, therefore, that the property was dedicated to public use.
Dedication is based upon the theory of a contract between the dedicator and the public that is binding on both parties. City of St. Louis v. Bedal, 394 S.W.2d 391, 396 (Mo.1965). A common law dedication is a continuous, irrevocable offer to dedicate, which the dedicator cannot retract. Moseley v. Searcy, 363 S.W.2d 561, 563 (Mo.1962). The theoretical basis of this “contract” is estoppel, rather than an affirmative grant. Whittom, 851 S.W.2d at 508. While a dedicator generally cannot revoke a dedication, the dedicated property can revert to him or to his successors if it is no longer possible to use the property for the dedicated purpose or if the dedicated use of property has been legally abandoned. Moseley, 363 S.W.2d at 564-65. Impossibility of a dedicated use and abandonment often have equivalent meanings. Id. at 565-66. In the instant ease, there has been no abandonment of the property, and there is no suggestion that any facts or circumstances exist which would make its continued use as a park impossible. There is also a lack of evidence that continued use of the property for park purposes would be damaging to the public good, as might be the case if it were frequently used for unlawful activities which are detrimental to the public, or located on the site of a former landfill where toxic chemicals were deposited, for example.
Consistent with the contractual basis of dedication is the proposition, long accepted by Missouri courts, that property dedicated for a particular purpose cannot be diverted to a different purpose. Kirkwood v. City of St. Louis, 351 S.W.2d 781, 784 (Mo.1961); Cummings v. City of St. Louis, 90 Mo. 259, 264, 2 S.W. 130, 131 (1886); Price v. Thompson, 48 Mo. 361, 365-66 (1871); Village of Climax Springs v. Camp, 681 S.W.2d 529, 534 (Mo.App. S.D.1984). The efficacy of this rule depends on who has standing to enforce it, the central issue of this appeal.
To have standing to bring an action for injunctive relief, a plaintiff must have a legally protectable interest at stake. Phillips v. Mo. Dept. of Social Services, 723 S.W.2d 2, 4 (Mo.banc 1987). A legally protectable interest is a pecuniary or personal interest directly in issue or jeopardy that is subject to some consequential relief, immediate or prospective. Id. Standing to challenge the diversion of dedicated property typically lies only with the attorney general, the dedicator, or one claiming under the dedicator. Hinton v. City of St. Joseph, 889 S.W.2d 854, 859 (Mo.App. W.D.1994). Any other plaintiff must show that he has a substantial special injury, usually an economic injury, that gives him standing to enforce the dedication. Id. See also Cummings, 90 Mo. at 264, 2 S.W. at 132.
*348In holding the Plaintiffs lack standing to maintain this suit, the majority relies primarily on Hinton. There, the court held that citizens opposing the sale to a retail chain of property dedicated for park and recreational purposes had no standing to challenge the transaction. Id. at 860. There, as here, the dedicator did not contest the diversion of the property from its dedicated use, but rather actively supported the sale. Unlike the instant case, however, the city had allowed the dedicated land lie vacant for 22 years, and never developed it in a way consistent with the dedicated purpose. Nor did any of the plaintiffs purport to use the property as a park or recreation area. They instead based their claim of standing on their prediction that their properties, all located near the disputed site, would decrease in value if the dedicated property were sold and developed as a retail store. Id. at 856-57. The court observed that the “plaintiffs may purport to act in the interest of the general public, [but] the nature of their claim and the relief they seek shows that they are seeking to protect their own unique individual interests, which the public does not share generally.” Id. at 861.
In contrast, the Hinton court cited Parsons v. Walker, 28 Ill.App.3d 517, 328 N.E.2d 920 (1975), as an example of a situation in which citizens would have standing to enforce a dedication. 889 S.W.2d at 860. In Parsons, citizens brought suit to preserve a park which had been dedicated to, and operated by, the University of Illinois for 28 years. The University was attempting to divert the property to a federal reservoir project, which would have resulted in the destruction of the park. The court held that the citizen-plaintiffs had standing to maintain their action, because the dedication had created a “public trust” in the park, which they had an interest in preserving. 328 N.E.2d at 926-27. It noted the importance of ordinary citizens in enforcing public trusts, saying, “If the ‘public trust’ doctrine is to have any meaning or vitality at all, the members of the public, at least taxpayers who are the beneficiaries of that trust, must have the right and standing to enforce it. To tell them that they must wait upon governmental action is often an effectual denial of the right for all time.” Id. at 926.
Under the majority’s holding in, the instant case, the Plaintiffs, and the general public by extension, have no practical means of enforcing the dedication of Buehler Park. If a dedication is a “contract” between the dedicator and the public, it is meaningless if the public cannot enforce it. If the entities who traditionally have the authority to enforce dedicated uses of public property do not do so, the public who use the facilities should have standing to present the issue to the courts. I would hold that there was a dedication of the property in the instant case, and that Plaintiffs have standing to maintain the instant suit.